Citation Nr: 1449665	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in November 2011.  At that time, the Board granted the Veteran's claim of entitlement to service connection for a respiratory disorder, claimed as pulmonary asbestosis.  The Board, however, remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss to the agency of original jurisdiction (AOJ) for further development.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge via video conference in July 2011 prior to the remand.  A transcript of this hearing is in the claims folder.  

FINDINGS OF FACT

1.  The Veteran did not undergo audiometric testing during his pre-induction medical examination.

2.  The Veteran's had clinical hearing loss documented by service department audiometric testing subsequent to his entry into active service.

3.  The Veteran currently suffers a bilateral hearing loss disability as defined by VA.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry to service as to the Veteran's bilateral hearing loss has not been rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
2.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A March 2012 VA audiological examination shows bilateral hearing loss disability as defined by VA, satisfying the current disability requirement for service connection.  The Veteran's auditory thresholds exceeded 40 decibels at 2000, 3000, and 4000 Hz bilaterally during audiometric testing.  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  VA regulations expressly provide that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

Hearing loss is not noted on the Veteran's July 1961 pre-induction examination.  The July 1961 examiner indicated that the Veteran's hearing was normal on the examination form after he passed a whisper test during his pre-induction examination.  Therefore, the presumption of soundness applies in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability preexisted service and that the disability was not aggravated by service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In this case, there is evidence that the Veteran's hearing loss pre-existed active service.  The Veteran was given an audiometric examination on August 1, 1961, five days after entering active service.  After reviewing the results of this test, the March 2012 VA examiner noted that the Veteran suffered high frequency hearing loss in the left ear at the time of the August 1961 audiometric testing as his auditory thresholds exceeded 40 decibels at 4000 and 6000 Hz.  

Furthermore, decibel losses recorded on service department audiometric examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Organization for Standardization (ISO) units to determine whether hearing loss constitutes a disability as defined by VA regulation.  Once converted from ASA to ISO units, the August 1961 audiometric testing results show evidence of bilateral hearing loss:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
25
35
20
25
Left Ear
45
20
40
30
50

These converted results clearly indicate that the Veteran suffered a left-ear hearing loss disability as defined by VA with some significant signs of hearing loss in the right ear shortly after his induction into active service.  See Hensley v Brown, 5 Vet. App. 155, 157 (1993) (noting the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss).  

While the August 1961 examination tends to support the finding that the Veteran's hearing loss pre-existed his entry into active service given its temporal proximity to his induction into service, the Board finds it does not satisfy the onerous clear-and-unmistakable-evidence standard because there is no evidence of record to account for the brief period of service after the Veteran's induction in July 1961.  Furthermore, there is no clear evidence that shows a lack of aggravation of the Veteran's hearing loss during service as he was only given a "whisper test" at the time of his June 1965 separation examination.  Exposure to acoustic trauma has also been conceded given the Veteran's credible testimony that he served as a boiler tender during his first two years of service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran's claim must be considered a normal claim for service connection with no deduction for the degree of disability existing at the time of entrance into active service.  See Wagner, 370 F.3d at 1096.  

The Veteran had documented bilateral hearing loss during service and currently suffers a bilateral hearing loss disability as defined by VA.  While there is evidence this hearing loss pre-existed the Veteran's entry into active service, the presumption of soundness has not been rebutted.  The Veteran provided credible testimony that his hearing loss has substantially declined in the years following his separation from service.  In light of the evidence of record, including the Veteran's lay statements, the service treatment records, and the March 2012 VA examination, the Board affords the Veteran the benefit of the doubt and finds that his bilateral hearing loss is etiologically related to service.  See 38 U.S.C.A. § 5107(b).  Consequently, service connection for bilateral hearing loss is warranted.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


